IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-82,334-01


               EX PARTE APOLINAR MARQUEZ CAMPOSANO, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 08-05-04380-CR IN THE 284TH DISTRICT COURT
                          FROM MONTGOMERY COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant entered an open plea of guilty to

murder, and was sentenced to thirty years’ imprisonment. The trial court certified that he had

retained the right to appeal matters related to sentencing.

        Applicant contends that his appointed appellate counsel rendered ineffective assistance

because he failed to timely file a notice of appeal. Appellate counsel has filed an affidavit in which

he states that he did not timely file the notice of appeal, although he does not recall why not.
                                                                                                      2

Appellate counsel also states that Applicant never wavered in his desire to pursue an appeal in this

case.

        The trial court has determined that appellate counsel failed to timely file a notice of appeal.

We find that Applicant is entitled to the opportunity to file an out-of-time appeal of matters related

to sentencing in Cause No. 08-05-04380-CR from the 284th District Court of Montgomery County.

Applicant is ordered returned to that time at which he may give a written notice of appeal so that he

may then, with the aid of counsel, obtain a meaningful appeal. Within ten days of the issuance of

this opinion, the trial court shall determine whether Applicant is indigent. If Applicant is indigent

and wishes to be represented by counsel, the trial court shall immediately appoint an attorney to

represent Applicant on direct appeal. All time limits shall be calculated as if the sentence had been

imposed on the date on which the mandate of this Court issues. We hold that, should Applicant

desire to prosecute an appeal, he must take affirmative steps to file a written notice of appeal in the

trial court within 30 days after the mandate of this Court issues.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: November 19, 2014
Do not publish